DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification





The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 1 and 5-7 are objected to because of the following informalities:
Claims 1 and 6-7 recite that “a content of the metal oxide particles in the electroconductive layer is 20.0 to 60.0% by volume with respect to total volume of the electroconductive layer”, when it should recite that “a content of the metal oxide particles in the electroconductive layer is 20.0 to 60.0% by volume with respect to the total volume of the electroconductive layer”
Claim 5 recites that “a content of the silica particle in the electroconductive layer is 0.10 to 2.00% by volume with respect to total volume of the electroconductive layer” when it should recite that “a content of the silica particle in the electroconductive layer is 0.10 to 2.00% by volume with respect to the total volume of the electroconductive layer”
Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuno et al. (US 2018/0246425 A1), in view of Niimi (US 2006/0198659 A1), further in view of Nakamura et al. (US 2015/0185638 A1), even further in view of Nakayama et al. (US 4,456,670), and even further in view of Aizawa et al. (US 5,401,600).

Kuno teaches an electrophotographic photosensitive member including a support, an electroconductive layer and a photosensitive layer in this order, wherein the electroconductive layer contains a binder material and a metal oxide particle (Abstract, [0010]). The metal oxide particle is represented by a general formula (1):

    PNG
    media_image1.png
    39
    478
    media_image1.png
    Greyscale
 
wherein Ti represents a titanium atom, O represents an oxygen atom, and N represents a nitrogen atom, and 0.00<Y<X≤0.60 is satisfied (Abstract).
Kuno also teaches a process cartridge that integrally supports the electrophotographic photosensitive member, and at least one unit selected from a charging unit, a developing unit, a transfer unit, and a leaning unit and that is detachably mountable on a main body of an electrophotographic apparatus ([0011]) (which reads on the limitation recited in claim 6). Kuno further teaches an electrophotographic apparatus including the electrophotographic photosensitive member, and a charging unit, an exposure unit, a developing unit, and a transfer unit ([0012]) (which reads on the limitation recited in claim 7).
Kuno teaches that the electroconductive layer preferably contains 20% by volume or more and 50% by volume or less of the metal oxide particle based on the total volume of the electroconductive layer ([0048] (which meets the corresponding range recited in claim 1). If the content of the metal oxide particle in the electroconductive layer is less than 20% by volume based on the total volume of the electroconductive layer, the metal oxide particle is mutually far away. As the metal oxide particle is mutually farther away, the volume resistivity of the electroconductive layer is higher. Therefore, charge flow is easily disrupted during image formation, residual potential is increased, and variations in dark portion potential and light portion potential are caused. If the content of the particle in the electroconductive layer is more than 50% by volume based on the total volume of the electroconductive layer, the metal oxide particle is mutually contacted. A portion of the metal oxide particle being contacted corresponds to a portion locally low in the volume resistivity of the electroconductive layer, causing leakage to occur on the electrophotographic photosensitive member ([0048]). Kuno further teaches that the electroconductive layer further contains 30% by volume or more and 45% by volume or less of the metal oxide particle based on the total volume of the electroconductive layer ([0049]) (which falls within the corresponding range recited in claim 1). Therefore, the range recited in instant claim 1 is known in prior art to be beneficial.
Next, Kuno teaches that the average primary particle size of the metal oxide particle can be 50 nm or more and 350 nm or less ([0044]) (which reads on the corresponding range recited in claim 1). When the average primary particle size of the metal oxide particle is 50 nm or more, the metal oxide particle hardly re-aggregates after preparation of a coating liquid for an electroconductive layer. If the metal oxide particle re-aggregates, deterioration in stability of a coating liquid or the occurrent of cracking on the surface of the electroconductive layer can occur. When the average primary particle size of the metal oxide particle is 350 nm or less, the surface of the electroconductive layer is hardly roughened. If the surface of the electroconductive layer is roughened, local charge injection to the photosensitive layer occurs and a black spot on the white background of an output image is noticeable ([0044]). Therefore, the ranged recited in instant claim 1 is known in prior art to be beneficial.
Kuno further teaches that the resistivity of the metal oxide particle is 2.0 x 101 Ω.cm or more. When the resistivity of the metal oxide particle is at least 2.0 x 101 Ω.cm, leakage resistance can be achieved ([0046]) (which overlaps with the range recited in claim 3).
Finally, Kuno teaches that the average thickness of the electroconductive layer is preferably 0.5 µm or more and 50 µm or less, more preferably 1 µm or more and 40 µm or less, and particularly preferably 5 µm or more and 35 µm or less ([0055]) (which reads on the corresponding range recited in claim 2).
In the experimental examples, electrophotographic photosensitive member 1 comprised a metal oxide particle having an average primary particle size of 140 nm, the content of the metal oxide particle was 40% by volume with respect to the electroconductive layer, and the thickness of the electroconductive layer was 20 µm (Table 4). This specific example exhibited values that each fell within the corresponding ranges recited in instant claims 1, 2, and 3.
Kuno is silent to teach the inclusion of silica particles in the electroconductive layer of the experimental examples, and is therefore silent to teach any of the claimed properties related to silica particles present in the electroconductive layer. However, Kuno does teach that the electroconductive layer may include other electroconductive particles other than the metal oxide particle, such as silicon oxide ([0050]). The electroconductive particles other than the metal oxide particle preferably has an average particle size of 1 nm or more and 500 nm or less, and more preferably 3 nm or more and 400 nm or less ([0052]). A person of ordinary skill in the art would recognize that silicon oxide (SiOx) generally refers to silicon dioxide (SiO2), which is more commonly referred to as silica. Furthermore, it is well known in the toner art that metal oxide particles and silica particles can be used in combination in an intermediate layer, or electroconductive layer, of a photosensitive member.
For instance, Niimi teaches a photoreceptor for electrophotography that comprises an intermediate layer between the electroconductive substrate and the charge generating layer ([0173]). Niimi further teaches that the intermediate layer may include a fine powder of metal oxides such as titanium oxide, silica, and other metal oxides to prevent occurrence of moire in the resultant images and to decrease residual potential of the photoreceptor ([0175]).
Similarly, Nakamura teaches an electrophotographic photosensitive member comprising a first intermediate layer provided directly on a support ([0079]). Nakamura teaches that the first intermediate layer may contain a surface roughness imparting particle as an additive. The surface roughness imparting particle includes inorganic fine particles, such as silica, or a metal oxide particle ([0077]).
Furthermore, Nakayama teaches a photosensitive material for lithographic printing by electrophotography that comprises an intermediate layer containing colloidal silica and/or colloidal alumina (Abstract). By containing colloidal silica and/or colloidal alumina in the intermediate layer, the intermediate layer has good stability and maintains good quality for a long period of time (Col. 3, lines 32; 37-40). 
Even further, Aizawa teaches an intermediate layer positioned between a substrate and a photosensitive layer having fine hydrophobic silica particles (Abstract). The hydrophobic silica particles having a primary particle-averaged particle size of not more than 50 nm. This is because, the use of silica particles having such a particle size allows easy formation of a film having uniform quality and a uniform thickness, as well as excellent properties suitable for use as an intermediate layer (Col. 3, lines 45-50) (which reads on the corresponding ranges recited in claims 1 and 4). Aizawa further teaches that the amount of the fine hydrophobic silica particles to be added to the binder of the intermediate layer preferably ranges from 0.05 to 10 parts by weight and more preferably 0.1 to 8 parts by weight per 1 part by weight of the binder. The intermediate layer having the fine hydrophobic silica particles in such an amount serves to prevent any formation of defects on the photosensitive layer and to substantially improve electrical properties of the photosensitive layer (Col. 4, lines 13-26).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have added silica particles to the electroconductive layer of Kuno, and to have optimized the amount of silica particles added to the electroconductive layer of Kuno in order to attain the benefits described by Niimi, Nakamura, Kanakyama, and Aizawa.
The combination of prior art references is silent to explicitly teach the content of the silica particles in the intermediate layer, or electroconductive layer, in terms of volume (volume %). However, Aizawa teaches the benefits of including silica in the intermediate layer, or electroconductive layer, when the amount is as low as 0.05 parts by weight, which is sufficiently close to 0. It is understood that the lower the amount of silica used, the lower the volume % of the silica particles would be. Since the lower limit of the range recited in instant claim 5, 0.10% by volume, is also sufficiently close to 0%, a photosensitive member containing silica in the intermediate layer, or electroconductive layer, in the amount suggested by Aizawa would be expected to exhibit a low volume within the scope of the range recited in instant claim 5.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/17/2022